     Case 21-07887          Doc 17      Filed 07/14/21 Entered 07/14/21 14:02:00                 Desc Notice of
                                        Deficiency Hearing Page 1 of 2
Form ntchrgRq

                                    UNITED STATES BANKRUPTCY COURT
                                          Northern District of Illinois
                                               Eastern Division
                                               219 S Dearborn
                                                  7th Floor
                                              Chicago, IL 60604


                                        Bankruptcy Proceeding No.: 21−07887
                                                     Chapter: 7
                                             Judge: Timothy A. Barnes

In Re:
   Giorgio Ventola
   dba Giorgio Ventola Film Inc
   1105 W Chicgo Ave
   Chicago, IL 60642
Social Security No.:
   xxx−xx−1126
Employer's Tax I.D. No.:


                               NOTICE OF HEARING ON DISMISSAL OF CASE


PLEASE TAKE NOTICE that a hearing will be held:


                                  Appear Using Zoom for Government, Judge Barnes

                                            on August 9, 2021 at 01:00 PM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.
This motion will be presented and heard electronically using Zoom for Government. No personal appearance in
court is necessary or permitted. To appear and be heard on the motion, you must do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and passcode.

To appear by telephone, call Zoom for Government at 1−669−254−5252 or 1−646−828−7666. Then enter the
meeting ID and passscode.

Meeting ID and passcode. The meeting ID for this hearing is 161 329 5276 and the passcode is 433658. The
meeting ID and passcode can also be found on the judge's page on the court's web site: https://www.ilnb.uscourts.gov.

    If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion will
be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
                                                            FOR THE COURT

Dated: July 14, 2021                                        Jeffrey P. Allsteadt , Clerk
                                                            United States Bankruptcy Court
       Case 21-07887              Doc 17         Filed 07/14/21 Entered 07/14/21 14:02:00                             Desc Notice of
                                                 Deficiency Hearing Page 2 of 2
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Giorgio Ventola                                                            Case No. : 21−07887
1105 W Chicgo Ave                                                          Chapter : 7
Chicago, IL 60642                                                          Judge :    Timothy A. Barnes
SSN: xxx−xx−1126 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: July 14, 2021                                                      Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
